Exhibit 10.1
DIONEX CORPORATION
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is effective as of  _____  , 2008,
by and between Dionex Corporation, a Delaware corporation (the “Company”), and
 _____  (“Indemnitee”).
A. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and its related entities.
B. In order to induce Indemnitee to continue to provide services to the Company,
the Company wishes to provide for the indemnification of, and the advancement of
expenses to, Indemnitee to the maximum extent permitted by law.
C. The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for the Company’s directors, officers, employees, agents and
fiduciaries, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance.
D. Indemnitee does not regard the protection available under the Company’s
Bylaws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity.
E. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
F. In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth in this Agreement.
G. [Indemnitee is a representative of Sutter Hill Ventures and has certain
rights to indemnification and/or insurance provided by Sutter Hill Ventures,
which Indemnitee and Sutter Hill Ventures intend to be secondary to the primary
obligation of the Company to indemnify Indemnitee as provided herein, with the
Company’s acknowledgement and agreement to the foregoing being a material
condition to Indemnitee’s willingness to serve on the Board of Directors of the
Company.]
The parties agree as follows:
1. Definitions.
(a) “Change in Control” means, and will be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other

 

1.



--------------------------------------------------------------------------------



 



fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding Voting Securities (as defined below), (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 80% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of related transactions) all or substantially all of the Company’s
assets.
(b) “Claim” means, with respect to a Covered Event (as defined below), any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation that Indemnitee
in good faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.
(c) References to the “Company” include, in addition to Dionex Corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which Dionex Corporation (or any of its wholly
owned subsidiaries) is a party, that, if its separate existence had continued,
would have had power and authority to indemnify its directors, officers,
employees, agents or fiduciaries, so that if Indemnitee is or was a director,
officer, employee, agent or fiduciary of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise, Indemnitee will stand
in the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.
(d) “Covered Event” means any event or occurrence (i) related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any subsidiary of the Company, or (ii) related to the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, trust or other enterprise, or by reason of any action or inaction on
the part of Indemnitee while serving in such capacity.

 

2.



--------------------------------------------------------------------------------



 



(e) “Expenses” means any and all expenses (including attorneys’ fees and all
other costs, expenses and obligations incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, to be a witness in or to participate in, any action, suit,
proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, penalties and amounts paid in settlement (if
such settlement is approved in advance by the Company, which approval will not
be unreasonably withheld), actually and reasonably incurred, of any Claim and
any federal, state, local or foreign taxes imposed on the Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement.
(f) “Expense Advance” means a payment to Indemnitee pursuant to Section 3 of
Expenses in advance of the settlement of or final judgment in any action, suit,
proceeding or alternative dispute resolution mechanism, hearing, inquiry or
investigation that constitutes a Claim.
(g) “Independent Legal Counsel” means an attorney or firm of attorneys, selected
in accordance with the provisions of Section 2(d) hereof, who will not have
otherwise performed services for the Company or Indemnitee within the last three
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).
(h) References to “other enterprises” include employee benefit plans; references
to “fines” include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the Company”
include any service as a director, officer, employee, agent or fiduciary of the
Company, which role imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee will be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.
(i) “Reviewing Party” means, subject to the provisions of Section 2(d), any
person or body appointed by the Board of Directors in accordance with applicable
law to review the Company’s obligations hereunder and under applicable law,
which may include (i) the directors who are not parties to the action, suit or
proceeding in question (“Disinterested Directors”), even if less than a quorum,
(ii) a committee of Disinterested Directors designated by a vote of the majority
of the Disinterested Directors, even if less than a quorum, (iii), by
Independent Legal Counsel, if there are no such Disinterested Directors, or if
such Disinterested Directors so direct or (iv) by the stockholders.
(j) “Section” refers to a section of this Agreement unless otherwise indicated.
(k) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.

 

3.



--------------------------------------------------------------------------------



 



2. Indemnification.
(a) Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify Indemnitee for Expenses to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim (whether by reason of or arising in part out of a
Covered Event), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses.
(b) Review of Indemnification Obligations. Notwithstanding the foregoing, in the
event any Reviewing Party will have determined (in a written opinion, in any
case in which Independent Legal Counsel is the Reviewing Party) that Indemnitee
is not entitled to be indemnified hereunder under applicable law, (i) the
Company shall have no further obligation under Section 2(a) to make any payments
to Indemnitee not made prior to such determination by such Reviewing Party, and
(ii) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying Indemnitee; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is entitled to be indemnified hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law will
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expenses theretofore paid in indemnifying Indemnitee until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee’s obligation to reimburse
the Company for any Expenses will be unsecured and no interest will be charged
thereon.
(c) Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee is not entitled to be indemnified
hereunder in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by such Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and, subject to the
provisions of Section 15, the Company hereby consents to service of process and
to appear in any such proceeding. Absent such litigation, any determination by
any Reviewing Party will be conclusive and binding on the Company and
Indemnitee.
(d) Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control, any Reviewing Party will be selected by the Board of
Directors and approved by the Indemnitee (which approval will not be
unreasonably withheld). If the Board chooses to utilize an Independent Legal
Counsel as the Reviewing Party, the Independent Legal Counsel will be chosen by
the Company and approved by the Indemnitee (which approval will not be
unreasonably withheld). If there has been such a Change in Control (other than a
Change in Control that has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification of Expenses under this Agreement or any
other agreement or under the Company’s certificate of incorporation or bylaws as
now or hereafter in effect, or under any other applicable law, if desired by
Indemnitee, will be Independent Legal Counsel selected by Indemnitee and
approved

 

4.



--------------------------------------------------------------------------------



 



by the Company (which approval shall not be unreasonably withheld). Such
counsel, among other things, will render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be entitled to be
indemnified hereunder under applicable law and the Company agrees to abide by
such opinion. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the Company otherwise determines or (ii) any Indemnitee
shall provide a written statement setting forth in detail a reasonable objection
to such Independent Legal Counsel representing other Indemnitees.
(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, Company shall
indemnify Indemnitee against all Expenses incurred by Indemnitee in connection
therewith.
3. Expense Advances.
(a) Obligation to Make Expense Advances. The Company will make Expense Advances
to Indemnitee upon receipt of a written undertaking by or on behalf of the
Indemnitee to repay such amounts if it is ultimately determined that the
Indemnitee is not entitled to be indemnified therefor by the Company.
(b) Form of Undertaking. Any written undertaking by the Indemnitee to repay any
Expense Advances hereunder will be unsecured, and no interest shall be charged
thereon.
4. Procedures for Indemnification and Expense Advances.
(a) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
will be made to the fullest extent permitted by law as soon as practicable after
written demand by Indemnitee therefor is presented to the Company, but in no
event later than 45 days after such written demand by Indemnitee is presented to
the Company, except in the case of Expense Advances, which will be made no later
than 30 days after such written demand by Indemnitee is presented to the
Company.
(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified or Indemnitee’s right to receive Expense
Advances under this Agreement, give the Company notice in writing as soon as
practicable of any Claim made against Indemnitee for which indemnification will
or could be sought under this Agreement. Notice to the Company will be directed
to the President or Chief Executive Officer of the Company at the address shown
on the signature page of this Agreement (or such other

 

5.



--------------------------------------------------------------------------------



 



address as the Company shall designate in writing to Indemnitee). In addition,
Indemnitee will give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power. The failure by
Indemnitee to timely notify the Company of any Claim will not relieve the
Company from any liability hereunder unless, and only to the extent that such
failure results in forfeiture by the Company of substantial defenses, rights, or
insurance coverage.
(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, will not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law. In addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement or applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proof will be on the
Company to establish that Indemnitee is not so entitled.
(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section (b) hereof, the Company has liability
insurance in effect that may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies; provided, however, that nothing in this
subsection (d) shall relieve the Company of its obligations hereunder (or allow
the Company to delay in its performance of its obligations hereunder) to provide
indemnification for or make any Expense Advances with respect to the Expenses of
any Claim, between the time that it so notifies its insurers and the time that
its insurers actually pay any such amounts payable as a result of any such Claim
to the Company.
(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to provide indemnification for or make any Expense Advances with respect to the
Expenses of any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees or expenses of separate counsel subsequently employed by or on behalf
of Indemnitee with respect to the same Claim; provided, however, that
(i) Indemnitee shall have the right to employ Indemnitee’s separate counsel in
any such Claim at Indemnitee’s expense and (ii) if (A) the employment of
separate counsel by Indemnitee has been previously authorized by the

 

6.



--------------------------------------------------------------------------------



 



Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Claim, then the fees and expenses of Indemnitee’s separate counsel
will be Expenses for which Indemnitee may receive indemnification or Expense
Advances hereunder. The Company shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any threatened or pending Claim
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending Claim which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on any
claims that are the subject matter of such Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.
5. Additional Indemnification Rights; Nonexclusivity.
(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
certificate of incorporation, the Company’s bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule that expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule that narrows the right of a Delaware corporation
to indemnify a member of its board of directors or an officer, employee, agent
or fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, will have no effect on this
Agreement or the parties’ rights and obligations hereunder except as set forth
in Section 10(a) hereof.
(b) Nonexclusivity. The indemnification and the payment of Expense Advances
provided by this Agreement will be in addition to any rights to which Indemnitee
may be entitled under the Company’s certificate of incorporation, its bylaws,
any other agreement, any vote of stockholders or disinterested directors, the
Delaware General Corporation Law, or otherwise. The indemnification and the
payment of Expense Advances provided under this Agreement will continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though subsequent thereto Indemnitee may have ceased to serve in
such capacity.
[(c) Company Obligations Primary. The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of expenses
and/or insurance provided by Sutter Hill Ventures and certain of its affiliates
(collectively, the “Fund Indemnitors”). The Company hereby agrees that (i) it is
the indemnitor of first resort (i.e., its obligations to Indemnitee are primary
and any obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary, (ii) it will be required to advance the full amount of expenses
incurred by Indemnitee and will be liable for the full amount of all Expenses,
judgments, penalties, fines

 

7.



--------------------------------------------------------------------------------



 



and amounts paid in settlement to the extent legally permitted and as required
by the Certificate of Incorporation or Bylaws of the Company (or any agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Fund Indemnitors and (iii) it irrevocably waives relinquishes
and releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company will affect the foregoing
and the Fund Indemnitors will have a right of contribution and/or be subrogated
to the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms hereof.]
6. No Duplication of Payments. Unless Section 5 provides otherwise, the Company
will not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, provision of the
Company’s certificate of incorporation, bylaws or otherwise) of the amounts
otherwise payable under this Agreement.
7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company will indemnify Indemnitee for the portion of
such Expenses to which Indemnitee is entitled.
8. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.
9. Liability Insurance. The Company will make commercially reasonable efforts to
obtain and maintain liability insurance applicable to directors, officers or
fiduciaries in an amount determined by the Company’s board of directors;
provided, however, that nothing in this Section 9 shall relieve the Company of
its obligations hereunder (or allow the Company to delay in its performance of
its obligations hereunder) to provide indemnification for or make any Expense
Advances with respect to the Expenses of any Claim. To the extent the Company
maintains liability insurance applicable to directors, officers or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer. The Company shall promptly notify Indemnitee of any expiration, lapse,
non-renewal or denial of coverage under any such policy.

 

8.



--------------------------------------------------------------------------------



 



10. Exceptions.
(a) Excluded Action or Omissions. The Company will not indemnify Indemnitee for
Expenses resulting from acts, omissions or transactions for which Indemnitee is
prohibited from receiving indemnification under this Agreement or applicable
law; provided, however, that notwithstanding any limitation set forth in this
subsection (a) regarding the Company’s obligation to provide indemnification,
Indemnitee will be entitled under Section 3 to receive Expense Advances
hereunder with respect to any such Claim unless and until a court having
jurisdiction over the Claim will have made a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has engaged in acts, omissions or transactions for which Indemnitee
is prohibited from receiving indemnification under this Agreement or applicable
law.
(b) Claims Initiated by Indemnitee. The Company will not indemnify or make
Expense Advances to Indemnitee with respect to Claims initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or cross
claim, except (i) with respect to actions or proceedings brought to establish or
enforce a right to indemnification under this Agreement or any other agreement
or insurance policy or under the Company’s certificate of incorporation or
bylaws now or hereafter in effect relating to Claims for Covered Events, (ii) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Claim, or (iii) as otherwise required under Section 145 of the Delaware
General Corporation Law (relating to indemnification of officers, directors,
employees and agents; and insurance), regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be.
(c) Lack of Good Faith. The Company will not indemnify Indemnitee for any
Expenses incurred by the Indemnitee with respect to any action in which the
Indemnitee acted in bad faith or in a manner opposed to the best interests of
the Company.
(d) Claims Under Section 16(b). The Company will not indemnify Indemnitee for
expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; provided,
however, that notwithstanding any limitation set forth in this subsection (d)
regarding the Company’s obligation to provide indemnification, Indemnitee shall
be entitled under Section 3 to receive Expense Advances hereunder with respect
to any such Claim unless and until a court having jurisdiction over the Claim
will have made a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee has violated said
statute.
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be an original, but all of which together will constitute one
instrument.
12. Binding Effect; Successors and Assigns. This Agreement will be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor

 

9.



--------------------------------------------------------------------------------



 



(whether direct or indirect, and whether by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. This Agreement will continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.
13. Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination;
provided, however, that until such final judicial determination is made,
Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action. In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee in defense of such action
(including without limitation costs and expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action a court having jurisdiction over such action makes a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that each of the material defenses asserted by Indemnitee
in such action was made in bad faith or was frivolous; provided, however, that
until such final judicial determination is made, Indemnitee shall be entitled
under Section 3 to receive payment of Expense Advances hereunder with respect to
such action.
14. Notices. All notices, requests, demands and other communications under this
Agreement will be in writing and will be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement or as subsequently
modified by written notice.
15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement will be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which will be
the exclusive and only proper forum for adjudicating such a claim.
16. Choice of Law. This Agreement will be governed by and construed under the
laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware, without giving effect to conflict of law principles thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, will be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of the Chancery Court of the
State of Delaware.

 

10.



--------------------------------------------------------------------------------



 



17. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
18. Subrogation. [Subject to Section 5(c) above,] in the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
19. Amendment and Waiver. No amendment, modification, termination or
cancellation of this Agreement will be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
will be deemed to be or will constitute a waiver of any other provisions hereof
(whether or not similar), nor will such waiver constitute a continuing waiver.
20. Integration; Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
between the parties relating to the subject matter contained in this Agreement.
21. Headings. The section and subsection headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.
22. No Construction as Employment Agreement. Nothing contained in this Agreement
will be construed as giving Indemnitee any right to be retained in the employ of
the Company or any of its subsidiaries or affiliated entities.
[Signature Page Follows]

 

11.



--------------------------------------------------------------------------------



 



The parties have executed this Indemnification Agreement as of the date first
above written.

          DIONEX CORPORATION    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Address:
  1228 Titan Way    
 
  Sunnyvale, CA 94085    
 
        Agreed to and accepted by:    
 
        Indemnitee:    
 
       
 
       
Indemnitee Name:
       
 
       
 
       
Address:
       
 
       

Indemnification Agreement Signature Page

 

 